NO. 12-01-00371-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


JANICE HIGGINBOTHAM,§
	APPEAL FROM THE 145TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	NACOGDOCHES COUNTY, TEXAS
 
MEMORANDUM OPINION (1)

	Janice Higginbotham appeals her conviction for possession of a firearm by a felon.  After
finding Appellant guilty, the jury assessed punishment at thirteen years of imprisonment.
	Appellant's court-appointed attorney filed a brief in which he concludes the appeal is wholly
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).  The brief presents a professional evaluation of the record
showing why, in effect, there are no arguable grounds to advance.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. [Panel Op.] 1978).  Counsel delivered a copy of the brief to Appellant.  We advised
Appellant she has a right to file a pro se response.  Appellant, however, did not file a pro se response.
	We have reviewed the record and counsel's brief.  We agree the appeal is frivolous and without
merit.  We find nothing in the record that might arguably support the appeal.
	We affirm the trial court's judgment and grant counsel's motion to withdraw.

Opinion delivered August 14, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.

(DO NOT PUBLISH)
1.  See Tex. R. App. P. 47.1.